EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Martin on 6/24/2022.

The application has been amended as follows: 
Amend claims 1, 3, and 19. (See below).
Cancel claim 2.

Claim Amendments
Claim 1:
A deformable tapping plate comprising:
	a central member including at least two mounting openings and a mounting surface, the mounting surface defining a mounting plane; 
	a first attachment pad located adjacent a first end of the central member and connected to the central member by a first connecting arm, the first attachment pad including a first attachment surface; and
	a second attachment pad located adjacent to a second end of the central member opposite to the first attachment pad and connected to the central member by a second connecting arm, the second attachment pad including a second attachment surface oriented co-planar with the first attachment surface to define an attachment plane, wherein the mounting plane and the attachment plane are oriented substantially parallel to one another with the mounting plane offset from the attachment plane,
	the first connecting arm including a first arched portion projecting away from both the mounting plane and the attachment plane and including a first narrowed apex having a thickness that is less than a thickness of an adjacent portion of the first arched portion, and
	the second connecting arm including a second arched portion projecting away from both the mounting plane and the attachment plane and including a second narrowed apex having a thickness that is less than a thickness of an adjacent portion of the second arched portion, 
	wherein a single continuous sheet of metal forms each of the first and second attachment pads, the first and second connecting arms, and at least a portion of the central member.

Claim 3:
A deformable tapping plate comprising:
	a central member including at least two mounting openings and a mounting surface, the mounting surface defining a mounting plane;
	a first attachment pad located adjacent a first end of the central member and connected to the central member by a first connecting arm, the first attachment pad including a first attachment surface; and
	a second attachment pad located adjacent to a second end of the central member opposite to the first attachment pad and connected to the central member by a second connecting arm, the second attachment pad including a second attachment surface oriented co-planar with the first attachment surface to define an attachment plane,
	the first connecting arm including a first arched portion projecting away from both the mounting plane and the attachment plane and including a first narrowed apex having a thickness that is less than a thickness of an adjacent portion of the first arched portion, and
	the second connecting arm including a second arched portion projecting away from both the mounting plane and the attachment plane and including a second narrowed apex having a thickness that is less than a thickness of an adjacent portion of the second arched portion, 
	wherein a single continuous sheet of metal forms each of the first and second attachment pads, the first and second connecting arms, and at least a portion of the central member, and 
wherein the first and second arched portions each include an additional pair of narrowed sections at or near opposite ends of the first and second arched portions, respectively, each additional pair of narrowed sections having a thickness that is less than a thickness of an adjacent portion of the first and the second arched portions, respectively.

Claim 19:
The deformable tapping plate of claim 14, wherein the at least two mounting openings are formed in the single continuous sheet of metal and a threaded nut is mounted in each of the mounting openings.

Cancel claim 2.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
Claim 2 is cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd